               Case 1:19-cv-07983-PGG-KNF Document 30 Filed 07/07/20 Page 1 of 1

JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law
Charles Joseph                                                                               32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                         New York, NY 10004
Denise Schulman                                                                                 Phone 212) 688-5640
Josef Nussbaum                                                                                    Fax (212) 688-2548
Lucas Buzzard                                                                                       www.jk-llp.com
Leah Seliger




        July 7, 2020

        VIA ECF

        Hon. Paul G. Gardephe
        United States District Court
        Southern District of New York
        Thurgood Marshall United States Courthouse
        40 Foley Square
        New York, NY 10007

                         Re:        Braunstein v. Hudson Hall, LLC
                                    No. 19 CV 7983 (PGG)(KNF)

        Dear Judge Gardephe:

                We represent the Plaintiffs in the above-referenced action. In accordance with Your
        Honor’s Individual Rules, I write to inform the Court that over 90 days have passed since
        Plaintiffs’ motion for preliminary approval of the class action settlement in this case was fully
        submitted (Dkt. No. 25), and the motion has not yet been decided. We thank the Court for its
        attention to this matter.

                                                             Respectfully submitted,

                                                             /s/ Denise A. Schulman
                                                             Denise A. Schulman

        cc: All Counsel (via ECF)
